Case 1:18-cv-07359-BMC Document 31 Filed 02/08/19 Page 1 of 1 PageID #: 5728


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


CHARLOTTE FREEMAN, ET AL.,
                                                  Index No.: 18-cv-7359 (BMC)
                                 Plaintiffs,

                   - against -
                                                  NOTICE OF APPEARANCE
HSBC HOLDINGS PLC, ET AL.,

                                 Defendants.


       PLEASE TAKE NOTICE that Mark G. Hanchet of Mayer Brown LLP hereby appears as

counsel for HSBC HOLDINGS PLC, HSBC BANK PLC, HSBC BANK MIDDLE EAST

LIMITED, HSBC BANK USA, N.A. and CREDIT SUISSE AG, defendants in the above-

captioned action, and requests that all notices given or service made in connection with this

action be given or made upon Mark G. Hanchet as set forth below.

Dated: February 8, 2019
                                                  MAYER BROWN LLP


                                                  By: /s/ Mark G. Hanchet
                                                  Mark G. Hanchet

                                                  1221 Avenue of the Americas
                                                  New York, NY 10020
                                                  Telephone: (212) 506-2500
                                                  Facsimile: (212) 262-1910
                                                  Email: mhanchet@mayerbrown.com

                                                  Attorneys for Defendants
                                                  HSBC Holdings Plc, HSBC Bank Plc, HSBC
                                                  Bank Middle East Limited, HSBC Bank USA,
                                                  N.A. and Credit Suisse AG
